                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS


MATTHEW CHAPMAN,                              )
                                              )
            Plaintiff,                        )
                                              )
     v.                                       )
                                                         No. 18-CV-4269
                                              )
OFFICE OF MANAGEMENT AND                      )
                                                         Hon. Judge John Tharp, Jr.
BUDGET,                                       )
                                              )
            Defendant.                        )
            .                                 )


                          JOINT INITIAL STATUS REPORT

  1. The Nature of the Case:

     A. Identify (names and contact information) for all attorneys of record for each
        party, including the lead trial attorney.

     Defendant’s attorney is Assistant United States Attorney Jimmy Arce, lead trial attorney,
     312-353-8449, jimmy.arce@usdoj.gov.

     Plaintiff’s attorneys are Daniel Massoglia, lead trial attorney, 336-575-6968,
     dmassoglia@gmail.com; and Mariana Karampelas, federal trial bar member, 312-545-
     8660, mk@mklawchicago.com.

     B. Briefly describe the nature of the claims asserted in the complaint and any
        Counterclaims and/or third party claims.

     Plaintiff asserts that Defendant has violated the Freedom of Information Act (“FOIA”), 5
     U.S.C. § 552 by failing to respond to requests and an appeal within statutory timeframes,
     by failing to conduct a search for requested records, and by failing to produce requested
     records. There are no Counterclaims or third party claims.

     C. Briefly identify the major legal and factual issues in the case.

     Major legal issues: anticipated legal issues are whether Defendant violated FOIA by not
     responding to requests and appeal in a timely fashion, whether Defendant conducted an
     adequate search for records, whether statutory exemptions would apply to records,
     whether Plaintiff is entitled to attorney’s fees and costs if he substantially prevails,
     whether answering the Plaintiff’s request would entail the creation of a “new record”
     under FOIA.
   Major factual issues: whether Defendant possesses the technical capacity to conduct a
   search at less burden to its operations than has been alleged and whether answering the
   Plaintiff’s request would entail the creation of a “new record” under FOIA.

   D. State the relief sought by any of the parties.

   Plaintiff seeks an order for production of non-exempt public records following an
   adequate search of its database(s), a fee waiver, and reasonable attorney’s fees and costs.

2. Jurisdiction: Explain why the Court has subject matter jurisdiction over the
   plaintiff(s)’ claim(s).

   The court has subject matter jurisdiction over the Plaintiff’s claims based on federal
   question jurisdiction.

   A. Identify all federal statutes on which federal question jurisdiction is based.

   Federal question jurisdiction is based on the Freedom of Information Act, 5 U.S.C. §
   552(a)(4)(B). Federal question jurisdiction is also based on 28 U.S.C. § 1331.

   B. If jurisdiction over any claims is based on diversity or supplemental jurisdiction:

   Jurisdiction is not based on diversity or supplemental jurisdiction.

3. Status of Service: Identify any defendants that have not been served.

All defendants have been served.

4. Consent to Proceed Before a United States Magistrate Judge: Confirm that counsel
   have advised the parties that they may proceed before a Magistrate Judge if they
   consent unanimously and advise whether there is, or is not, unanimous consent. Do
   NOT report whether individual parties have so consented.

Counsel have advised the parties that they may proceed before a Magistrate Judge and there
is not unanimous consent to do so.

5. Motions:

   A. Briefly describe any pending motions.

   There are no pending motions.

   B. State whether the defendant(s) anticipate responding to the complaint by filing
      an Answer or by means of motion.

   Defendant has responded to the Complaint by filing an Answer.

6. Status of Settlement Discussions:

                                            2
A. Indicate whether any settlement discussions have occurred;

Parties have not initiated complete settlement discussions but have verbally discussed
potentially pursuing an out-of-court solution to one issue in the case.

B. Describe the status of any settlement discussions; and

See response to 6(A).

C. Whether the parties request a settlement conference.

The parties believe it would be premature to request a settlement conference at this time.


                                                    Respectfully Submitted,

                                                    JOHN R. LAUSCH, Jr.
                                                    United States Attorney

                                                    By: s/ Jimmy L. Arce
                                                    JIMMY L. ARCE
                                                    Assistant United States Attorney
                                                    219 South Dearborn Street
                                                    Chicago, Illinois 60604
                                                    (312) 353-8449
                                                    jimmy.arce@usdoj.gov
                                                    Attorney for Defendant

                                                    /s/ Daniel E. Massoglia
                                                    One of Plaintiff’s Attorneys

                                                    Daniel E. Massoglia
                                                    Daniel E. Massoglia, Esq.
                                                    Illinois Bar No. 6317393
                                                    2865 W. Lyndale St.
                                                    #1
                                                    Chicago, IL 60647
                                                    dmassoglia@gmail.com
                                                    (336) 575-6968

                                                    Mariana Karampelas
                                                    MK Law, LLC
                                                    Illinois Bar No. 6306288
                                                    180 W. Washington St.
                                                    Suite 700
                                                    Chicago, IL 60602


                                        3
    mk@mklawchicago.com
    (312) 545-8660
    Attorneys for Plaintiff




4
